Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 9/14/2022. Applicant amended claims 1, 9 – 11, 18 – 20, added claims 22 – 23, cancelled claims 7 and 17; claims 1 – 6, 8 -16, 18 – 23 are pending in this application.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Applicant regarding a drawing objection of claim 6 states “Office Action appears to suggest that § 1.83(a) requires that every alternative embodiment of a particular component of a claimed invention must be numerically referenced in the drawing”. Examiner respectfully disagrees with Applicant’s characterization of the drawing objection. 
37 CFR § 1.83(a) provides “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”
The office action mailed 8/15/2022 did not require “a claimed invention must be numerically referenced in the drawing”, it required the claimed subject matter to be shown in the drawing. Examiner maintains anti-cavitation trim assemblies are well known in the art but it is not clear from the Applicant’s disclosure where the claimed trim is located. The disclosure further does not the shape of the trim and how it operates to reduce cavitation. 
Based on the foregoing the drawing objection of claim 6 is maintained.

Applicant regarding US Patent to Bloom (6,418,956) argues “using such a valve tandem cannot "reduce or eliminate clogging of the valve due to the dirty process fluid." Examiner respectfully disagrees with Applicant’s interpretation of the reference. The controller (20) inside which the valve (50) is located is not fluidically connected with the process line (12, 14). The valve (50) operates to open and close a compressed air supply (22) to the regulator chamber (18) very similar to the Applicant’s disclosed invention. Examiner maintains process fluid being dirty does not affect the functioning of the valve (50). 
Regarding claim 10 and 20, claim 10 depends upon claim 1 and claim 20 depends upon claim 11. Claim 1 defines “a valve diaphragm” which encloses a working fluid and a seal isolator comprising an “isolator diaphragm” having a first side exposed to process flow. Claims 10 and 20 require the “isolator diaphragm” to  “fluidly separate the process fluid from a first side of the valve diaphragm, and a second side of the valve diaphragm is exposed to the process fluid.” It is not clear how the “isolator diaphragm” separates the process fluid first side of the “valve diaphragm” (which is upstream of the “isolator diaphragm”).  Examiner maintains the disclosure does not provide a means to a person having ordinary skill in the art to able to practice the claimed invention. 35 USC 112 (a) rejection of claims 10 and 20 are maintained. 
Applicant’s amendment to claim 1, overcomes the 35 USC 112  (b) rejections. 35 USC 112 (b) rejection of claims 1 – 10 of the previous office action is withdrawn.
Applicant's amendment necessitated the new ground (change in interpretation of the reference) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an anti-cavitation trim body” as claimed in claims 6 and 16, Bourdon tube as claimed in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Regarding claim  1, the claim defines the “first side” of the seal isolator “exposed to the flow of the process fluid and a second side fluidly coupled to the first volume portion through the working fluid.” The claim further states “a controller in fluid communication with the first side of the isolator diaphragm.” As per the disclosure and the remarks filed 9/14/2022, the seal isolator cannot have the first both exposed to the process fluid and the controller. Examiner for this office action is interpreting the limitation as “a controller in fluid communication with the second side of the isolator diaphragm.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 10 and  20, in the disclosure by the Applicant, valve diaphragm 109 bottom portion at 113 is exposed to process fluid. Isolator diaphragm (123) is downstream of the valve diaphragm (109). It is not clear how the isolator diaphragm (123) fluidly separates the process fluid from a first side of the valve diaphragm (109).
Claims 10 and 20 does not clearly state steps to achieve the claimed subject matter and as such are broad in scope. The invention is in a well-developed art but the scope of the claims does not provide a person having ordinary skill in the art a means to achieve the claimed subject.  
Regarding claim 22, claim 22 depends upon independent claim 1. Claim 1 defines the seal isolator comprising a diaphragm configured to transmit a pressure of process fluid. Bourdon tubes are used detect pressure by means of a C-shaped tube. Applicant discloses in paragraph 44 states “the seal isolator 110 comprises a tube connected to a sealed portion that is or acts as a Bourdon tube and is filled with a suitable hydraulic liquid on the side of the diaphragm 123 opposite the process fluid 104.”  It is not clear from the initial disclosure how the seal isolator comprising a Bourdon tube would interact with a diaphragm that is configured to transmit a pressure of the flow of the process fluid. The invention is in a well-developed art but the scope of the claims does not provide a person having ordinary skill in the art a means to achieve the claimed subject.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claims states “adjusting, based on the pressure signal from the controller, the pressure of the working fluid with a valve positioner coupled to the actuator; adjusting a pressure of the working fluid based on a pressure force signal from the valve positioner that is based on the pressure of the process fluid.” It is not clear if the second instance of “pressure of the working fluid” is the same or a different working fluid pressure. Examiner for this office action is interpreting the second instance to be same as the first one. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 - 5, 8 – 9,  and 11 – 12, 14 - 15, 17 – 19 as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Bloom (6,418,956).
Regarding claim 1, Bloom discloses a valve (10) comprising a valve body that comprises an inlet (12) configured to couple to a tubular conduit operable to circulate a flow of a process fluid, and an outlet (14) configured to couple to the tubular conduit, an actuator (comprising chamber 18) that comprises an interior volume divided by a valve diaphragm (15) into a first volume portion (18) that at least partially encloses a working fluid and a second volume portion, and a plug (17) coupled to the valve diaphragm (16) and operable to move toward an open position to allow the flow of the process fluid through the valve body or toward a closed position to disallow the flow of the process fluid through the valve body based on movement of the valve diaphragm (18) relative to a pressure of the working fluid; and a seal isolator (41) coupled to the tubular conduit, the seal isolator comprising an isolator diaphragm (44) having a first side (40) exposed to the flow of the process fluid and a second side (41) fluidly coupled to the first volume portion (18) through the working fluid, the isolator diaphragm configured to transmit a pressure of the flow of the process fluid to the pressure of the working fluid. Bloom discloses a valve positioner (25) configured to convert a signal reflective of the pressure of the flow of the process fluid to a pressure force signal provided to the actuator; and a controller (20) in fluid communication with the second side of the isolator diaphragm (44) and the first volume portion of the actuator (18) though  the valve positioner (25), the controller (20) configured to generate the signal reflective of the pressure of the flow of the process fluid and provide the signal to the valve positioner (25).
Regarding claim 2, Bloom discloses the seal isolator (housing comprising 44) is configured to couple to the tubular conduit downstream of the valve body.  
Regarding claims 4 – 5, and 23 Bloom discloses compressed air as working fluid (Col. 4, Lines 3 – 12). Examiner is interpreting controller 20 disclosed by Bloom to be a pneumatic controller. 
Regarding claim 8, examiner is interpreting the fluid path between the valve (50) and seat (52) as a capillary fluid.
Regarding claim 9, Bloom discloses one or more working fluid regulators (24) that is fluidly coupled to a working fluid supply (22), the controller (20), and the valve positioner (25).
Regarding claim 11, as far as it is definite, Bloom discloses receiving a flow of a process fluid in a tubular conduit at a valve(10), the valve comprising a valve body that comprises an inlet (12) coupled to the tubular conduit and an outlet (14) coupled to the tubular conduit; receiving the flow of the process fluid at a seal isolator (housing comprising 44) coupled to the tubular conduit, the seal isolator comprising an isolator diaphragm (44) having a first side (40) exposed to the flow of the process fluid, transmitting a pressure of the process fluid through the isolator diaphragm (44) to a working fluid at least partially enclosed within an actuator (comprising chamber 18) of the valve generating a pressure signal with a controller (20) in fluid communication with the isolator diaphragm (44) and the actuator based on the pressure of the flow of the process fluid; adjusting, based on the pressure signal from the controller (20), the pressure of the working fluid with a valve positioner (25) coupled to the actuator; adjusting the pressure of the working fluid based on a pressure force signal from the valve positioner that is based on the pressure of the process fluid moving a valve diaphragm (16) of the valve based on adjusting the pressure of the working fluid; and  adjusting a plug (17) coupled to the valve diaphragm (16) toward an open position to allow the flow of the process fluid through the valve body or a closed position to disallow the flow of the process fluid through the valve body based on movement of the valve diaphragm relative to the pressure of the working fluid.  
	Examiner notes paragraph 41 of the applicant’s disclosure provides “[i]n some aspects, a pressure of the working fluid 105 (for example, air or other fluid) is adjusted or controlled by the pneumatic force signal 120 provided by the valve positioner 114.” Similar to the applicant’s disclosure the working fluid pressure in the actuator disclosed by Bloom, is adjusted or controlled by the pneumatic force signal of the fluid flowing through the valve positioner 25. 
Regarding claim 12, as far as it is definite, Bloom discloses receiving the flow of the process fluid at the seal isolator comprises receiving the flow of the process fluid at the seal isolator (housing comprising 44) downstream of the valve body.  
Regarding claims 14 and 15 as far as they are definite, Bloom discloses compressed air as working fluid (Col. 4, Lines 3 – 12).
Regarding claim 17, as far as it is definite, Bloom discloses a controller (50)  in fluid communication with the first side of the isolator diaphragm and the first volume portion of the actuator, the controller configured to generate a pressure signal based on the pressure of the flow of the process fluid.
Regarding claim 18, as far as it is definite, examiner is interpreting the fluid path between the valve (50) and seat (52) as a capillary fluid.
Regarding claim 19, as far as it is definite, Bloom discloses circulating (examiner notes the applicant’s disclosure has fluid flow in only one direction from 143)  the working fluid from a working fluid source (22) to one working fluid regulator (24), the controller (20), and the valve positioner (25). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 13 and 21, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Bloom (6,418,956) in view of US Patent to Webster (7,044,156).
Regarding claims 3, 13 and 21, Bloom does not disclose the isolator diaphragm is designed to transmit the pressure of the flow of the fluid to the working fluid at a one-to-one ratio. Bloom also does not disclose process fluid comprises an untreated hydrocarbon fluid.
However, Webster teaching a method of reliable protection system for a hydrocarbon extraction from a well teaches a hydraulic system that senses pressure by a pressure sensor (13) and transmits it to controller. The hydraulic system taught by Webster transmits the pressure of the process fluid to the working fluid at a one-to-one ratio. 
Therefore, a person having ordinary skill in the art would adapt the hydraulic pressure sensing teaching of Webster to the valve disclosed by Bloom to accurately and reliably sense the pressure of the process fluid comprising a hydrocarbon well fluid.
Claims 6 and 16 as far as it is definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Bloom (6,418,956) in view of US Patent to Yokota et al. (6,135,142).
Regarding claims 6 and 16, Bloom does not disclose an anti-cavitation trim body.  
	However, cavitation is a well-known issue causing damage in the fluid lines. Yokota et al. teaching a control valve that is controlled by the outlet pressure teach an anti-cavitation measure by having teeth of a comb or a honeycomb protrusions on the valve element. Therefore, a person having ordinary skill in the art would adapt the protrusions on the valve member teaching of Yokota et al. to the valve disclosed by Bloom in order minimize the damage caused by cavitation in the process fluid line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753